DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed June 16, 2022 is acknowledged.
Claims 1-13 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed June 16, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments, and amendments to the specification and claims.

Objections to the Drawings
Objections to the Specification – embedded hyperlinks
Objections to the Specification – sequence listing incorporation-by-reference paragraph
Objection to claim 1
Rejection of claims 1-13 under 35 USC § 112(b)
Rejection of claim 12 under 35 USC § 112(d)


Rejection of claims 1-5 an 8-13 under 35 USC § 103 over Alexandrov in view of Hansen, 
Landegren and Zhu; Rejection of claims 6-7 under 35 USC § 103 over Alexandrov in view of Hansen, Landegren, Zhu and Flanigon
Applicant argues that the prior art rejections should be withdrawn because Alexandrov 
does not teach that each peptide in claim 1 comprises a unique peptide DNA barcode (Remarks, p. 9). Applicant also argues that the instant amendments to claim 1, requiring that the two DNA bridge annealing sequences and the peptide DNA barcode must be single-stranded, also distinguish Alexandrov as the Alexandrov ABSS is described as being double-stranded in a preferred embodiment (Remarks, p. 9).
	The prior art rejections have been modified to account for the amendments to claims 1 and 12, however, the Examiner notes the following. First, Alexandrov teaches that each oligonucleotide that binds to the bridge sequence has a unique ABSS, and thus each oligonucleotide, regardless of what it is attached to (i.e., two antibodies/ binding moieties in Alexandrov; an aptamer and a peptide here), can be uniquely identified. Second, while Alexandrov teaches the ABSS as being double-stranded, as Applicant noted, it does so only in the context of a preferred embodiment. Such a disclosure does not preclude the possibility of single-stranded sequences, as well.

Information Disclosure Statements
The Information Disclosure Statements submitted April 20, 2022, August 17, 2022 and August 23, 2022 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov (WO 2017/070309) in view of Hansen (Sensitive ligand-based protein quantification using immune-PCR: A critical review of single-probe and proximity ligation assays, BioTechniques, 56: 217-228, 2014), Landegren (US Patent App. Pub. No. 2017/0211133) and Zhu (US Patent App. Pub. No. 2016/0060687).

	Regarding independent claim 1, Alexandrov teaches …
A method of screening a plurality of peptides using 5aptamers, comprising: (p. 2, para. 1: “methods for detecting interactions between … large structures”; p. 7, para. 2: “targets to be detected … referred to … as analytes … multiple analytes can be detected … analytes can be proteins”; p. 8, para. 2: “binding moieties … aptamers”)
(a) combining a plurality of peptides and a library of DNA aptamers (p. 7, para. 2: “targets to be detected … referred to … as analytes … multiple analytes can be detected … analytes can be proteins”; p. 8, para. 2: “binding moieties … aptamers”);
10wherein each peptide in the plurality of peptides comprises a unique peptide DNA barcode (p. 8, para. 3: “each [binding moiety] … is tagged with an antibody oligo tag (“AOT”). Each AOT contains an antibody signature sequence (“ABSS”); p. 9, para. 2: “ABSS is a specific signature sequence, which contains a specific barcode, individual for each [binding moiety]”);
(d) optionally, amplifying each member of the aptamer library that is specifically bound to the one or more peptides in the plurality of peptides (p. 6, para. 4: “number of analytes to be detected … is limited only by the detection method used … detection methods include … qPCR”);
and (f) sequencing each of the one or more peptide DNA barcodes; 25thereby identifying the one or more peptides from the plurality of peptides (p. 6, para. 4: “number of analytes to be detected … is limited only by the detection method used … detection methods include NGS”).

In addition, Landegren teaches …
(a) wherein one or more members of the aptamer library exhibit binding specificity toward one or more peptides in the plurality of peptides under conditions where the one or more members of the aptamer library bind specifically to the one or more peptides in the plurality of peptides, (Fig. 1; para. 25: “Fig. 1 comprises a first proximity probe with a domain capable of binding (directly …) to the protein … analyte … coupled to a nucleic acid domain”; para. 7: “proximity probe[] … can be … [an] aptamer”).




In addition, Hansen teaches …
10wherein each peptide in the plurality of peptides comprises a first DNA bridge annealing sequence and wherein each aptamer within the library of aptamers comprises a second DNA bridge annealing sequence; (b) incubating the combination of the plurality of barcoded peptides and the DNA aptamer library with an oligonucleotide bridge, wherein a first portion of the 15oligonucleotide bridge is complementary to the second DNA bridge annealing sequence of the aptamer and wherein a second portion of the oligonucleotide bridge is complementary to the first DNA bridge annealing sequence of the peptide; (c) ligating the first DNA bridge annealing sequence to the second DNA bridge annealing sequence using the oligonucleotide bridge as a splint for each member of the aptamer 20library that is specifically bound to a peptide in the plurality of peptides (Fig. 2 shows two peptide (antibody) binding moieties, each with an oligonucleotide tail, where the end of the oligonucleotide tail that is not attached to the binding moiety has a portion (DNA bridge annealing sequence) that anneals to the bridge (connector oligo). Fig. 2 also shows incubating the binding moieties with the bridge (connector oligo) and adding a ligase to ligate the bridge annealing sequences and bridge complex. Hansen also teaches that aptamers can be substituted for antibody binding moieties (p. 223, middle col., para. 3 et seq).

Regarding the requirement that each of the first and second DNA bridge annealing sequence and the unique peptide DNA barcode is single-stranded, Alexandrov suggests this limitation, while Hansen teaches this limitation. Specifically, Alexandrov teaches that nucleic acid sequences may be single- or double-stranded (p. 4, para. 6), and describes ABSSs that are double-stranded as a preferred embodiment (p. 9, para. 2). While Alexandrov does not explicitly teach an ABSS that is single-stranded, the ordinary artisan would understand from these teaching that such a single-stranded embodiment is implicitly taught. In addition, Hansen specifically teaches an embodiment where these oligonucleotides are single-stranded (e.g., Fig. 2).

In addition, Zhu teaches DNA aptamer libraries (para. 487).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Alexandrov, and incorporate the direct binding of the binding moiety (aptamer) to the analyte (peptide) as taught by Landegren. The ordinary artisan would have been motivated to do so to decrease the number of reagents required (i.e., modify the assay from 1 analyte and 2 binding moieties, to 1 analyte which also functions as a binding moiety, and 1 binding moiety) with the expected advantage that doing so would increase efficiency and decrease cost of the assay. The ordinary artisan would have had an expectation of success as Alexandrov does not limit how the binding moieties can be designed. 
The ordinary artisan would have been further motivated to incorporate the single-stranded bridge annealing and barcode sequences and the bridge of Hansen, in order to create a ligated construct that would be useful for PCR detection, as this would increase the efficiency of the detection step. Finally, the ordinary artisan would have been motivated to incorporate the library of DNA aptamers, as taught by Zhu, as Hansen teaches that aptamers are easier to use as binding moieties than antibodies (Hansen, p. 223, middle and right cols.). Therefore, the ordinary artisan would expect that incorporating the Zhu DNA aptamer library would increase the efficiency and decrease cost of the assay. The ordinary artisan would have had an expectation of success as Alexandrov does not limit how the binding moieties can be designed.

Regarding dependent claims 2-4, 9 and 11, Alexandrov additionally teaches wherein the plurality of peptides is in or from a cell (p. 1, para. 3), as recited in claim 2, wherein the cell is a treated cell (p. 16, para. 1), as recited in claim 3, wherein the plurality of peptides is in or from a biological sample or an environmental sample (p. 5, para. 4), as recited in claim 4, wherein the amplifying step comprises performing PCR (p. 6, para. 4), as recited in claim 9, and wherein the sequencing step uses a next generation sequencing (NGS) platform (p. 6, para. 4), as recited in claim 11. 

Regarding dependent claim 5, Alexandrov suggests wherein the plurality of peptides comprises at least 100 peptides. Specifically, Alexandrov teaches that the number of analytes that can be detected is limited only by the detection method used (p. 6, para. 4). Alexandrov also teaches that antibodies against multiple analytes can be combined in one mix, and that the number of antibodies that can be combined can be 100 or greater, 140 or greater … 2,000 or greater (p. 6, para. 4). Therefore, the ordinary artisan would understand that if greater than 2,000 binding moieties are used for detection, then the number of target peptides those binding moieties are directed to is 100 or greater.

Regarding dependent claim 8, Hansen teaches wherein the ligating step is enzymatic (Fig. 2, ligase).

Regarding dependent claim 10, Zhu teaches wherein the PCR is nested PCR (para. 373).

Regarding dependent claim 12, Zhu teaches separating and purifying the specifically-bound aptamers (Fig. 33; paras. 459, 461)

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of modified Alexandrov, discussed above, and incorporate the enzymatic ligating step of Hansen. The ordinary artisan would have been motivated to do so in order to create a ligated construct that would be useful for PCR detection, as this would increase the efficiency of the detection step, and would have been motivated to use an enzyme for the ligation step, as enzymes are known in the art to be suitable for use in ligation. The ordinary artisan would have also been motivated to incorporate the nested PCR of Zhu, as nested PCR is known in the art to increase the specificity of the PCR assay, which would optimize the assay for its intended use. Finally, the ordinary artisan would have been motivated to incorporate the aptamer purification step of Zhu as doing so would increase the efficiency of the sequencing step, which would optimize the assay. The ordinary artisan would have had an expectation of success as Alexandrov does not limit how the binding of the binding moiety to the analyte is detected.


Regarding dependent claim 13, Alexandrov additionally teaches wherein each aptamer within the library of aptamers further comprises a unique aptamer DNA barcode (p. 8, para. 3: “each [binding moiety] … is tagged with an antibody oligo tag (“AOT”). Each AOT contains an antibody signature sequence (“ABSS”); p. 9, para. 2: “ABSS is a specific signature sequence, which contains a specific barcode, individual for each [binding moiety]”).

In the view of the foregoing, 1-5 and 8-13 are prima facie obvious over Alexandrov in view of Hansen, Landegren and Zhu.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov (WO 2017/070309) in view of Hansen (Sensitive ligand-based protein quantification using immune-PCR: A critical review of single-probe and proximity ligation assays, BioTechniques, 56: 217-228, 2014), Landegren (US Patent App. Pub. No. 2017/0211133) and Zhu (US Patent App. Pub. No. 2016/0060687) as applied to claim 1 above, and further in view of Flanigon (Multiplex protein detection with DNA readout via mass spectrometry, N. Biotechnol., 30(2): 153-158, 2013, and Supplement).

Regarding dependent claims 6-7, Flanigon teaches wherein the first and second bridge annealing sequences are each about 8 nucleotides to about 30 nucleotides in length (Fig. S1, proximity ligation panel, splint region of 3’ arm is 10 nt and the splint region of the 5’ arm is 10 nt), as recited in claim 7, and wherein the oligonucleotide bridge is about 8 nucleotides to about 30 nucleotides in length (Fig. S1, proximity ligation panel, splint region of 3’ arm is 10 nt and the splint region of the 5’ arm is 10 nt, so the splint is 20 nt in length), as recited in claim 6.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of modified Alexandrov, discussed above, and incorporate the lengths of the bridge and the bridge annealing sequences, as taught by Flanigon. The ordinary artisan would have been motivated to do so to customize the method as needed through routine optimization, and would have had an expectation of success as optimizing oligonucleotide sequences to allow hybridization to other oligonucleotides is well-known in the art.

In the view of the foregoing, 6-7 are prima facie obvious over Alexandrov in view of Hansen, Landegren and Zhu, and further in view of Flanigon.

Conclusion
Claims 1-13 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637